Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 1, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  148898-9(110)                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices
  JEANNE HARRISON,
           Plaintiff-Appellee,
                                                                   SC: 148898-9
  v                                                                COA: 304512, 304539
                                                                   Grand Traverse CC:
  MUNSON HEALTHCARE, INC.,                                               2009-027611-NH
          Defendant-Appellant,
  and

  SURGICAL ASSOCIATES OF TRAVERSE
  CITY, P.L.L.C., WILLIAM P. POTTHOFF,
  M.D., and CINDY GILLIAND, R.N.,
              Defendants,
  and

  THOMAS R. HALL,
             Appellee.
  ______________________________/

        On order of the Chief Justice, the motion of the Michigan Health and Hospital
  Association to participate as amicus curiae is GRANTED. The amicus brief submitted on
  June 23, 2014, in support of the application for leave to appeal is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 1, 2014
                                                                              Clerk